DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
The amendments filed with the written response received on April 22, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-2, 5-7, and 9-10 have been amended; and claims 12-13 have been added. Accordingly, claims 1-13 are pending in this application, with an action on the merits to follow regarding claims 1-13.
Because of the applicant's amendment, the following in the office action filed January 26, 2021, are hereby withdrawn:
Objections to the drawings;
Objections to the abstract;
Objections to the specification;
Objections to the claims.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1 (and claims 2-12 at least for depending from a rejected claim) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites, “wherein the boot shell is a standard, pre-formed boot shell.”  However, while the specification as originally filed discloses “The Applicant has invented a piece of footwear which can use a standard boot shell…” on p. 1 in the BACKGROUND section, Applicant has not described what a “standard, pre-formed” boot shell is.  Without any further description, as boots and boot shells take on many shapes and styles across the footwear industry, Applicant has not described a “standard, pre-formed” boot shell in such a way as to reasonably convey to one having ordinary skill in the art that that Applicant had possession of the claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-12 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite as it recites, “wherein the boot shell is a standard, pre-formed boot shell.”  As boot shells vary widely across the industry from supplier to supplier and from style to style, and as Applicant has not provided any further description of what a standard, pre-formed boot shell is, it is unclear how one having ordinary skill in the art can determined what boot shell is included or excluded by the claims.  Therefore, Examiner has interpreted that any boot shell can be considered as standard, pre-formed if it is attached to a skirt by a connector (there for the shell came before the full claimed boot) and any boot shell would be considered standard as it is at least standard for that particular boot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 (as best as can be understood) are is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly (US 2010/0275465) in view of Chen (US 2003/0145484).
	Regarding claim 1, Reilly discloses footwear (100) comprising: a boot shell portion (104); a skirt portion (108) and a straight upper skirt edge (upper edge of 110/112, see Figs. 1A and 2 where at least a portion of this edge can be considered straight); and an upper sleeve (120) with a straight lower sleeve edge (lower most edge of 120, best seen in Fig. 2 where it can also be seen that the edge is straight); wherein the skirt is attached to the upper shell rim along the lower skirt edge (as can be seen in Figs. 1A-2, attached via 214/228; Examiner notes that the term "along" is very broad and has a definition of "on a line or course parallel and close to; continuously beside" (Defn. No. 2 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) and comprises a lower connector (214) along the straight upper skirt edge (see Fig. 2); the upper sleeve comprises an upper connector (228) along the straight lower sleeve edge (see Fig. 2); and the lower and upper connectors are configured to connect to one another (as disclosed in para. 0018).
	Reilly does not expressly disclose wherein the boot shell is distinct structure with an upper shell rim and the skirt is a distinct structure with a lower skirt edge, wherein the boot shell is a standard, pre-formed boot shell and the upper shell rim is gradually sloped from heel to bridge.

Reilly and Chen teach analogous inventions in the field of boots for outdoor activities.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have distinct skirt and standard, pre-formed shell portions with a gradual slope in the boot of Reilly as taught by Chen in order to be able to make each part of a different material such as materials with different stretch properties in order to better fit the foot, ankle, and calf of the wearer. 
italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the footwear, there would be a reasonable expectation for the claimed structure(s) to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 2, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, “the footwear is selected from a group consisting of a rubber boot, hiking boot, hiking shoe, winter boot, and winter shoe” is a statement of intended use. And since the boot of the combined reference(s) meets all the structural limitations, it would be capable of performing these functions as it is capable of be used as a hiking boot/shoe or a winter boot/shoe.
Regarding claim 3, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, “wherein the footwear is a winter boot” is a statement of intended use. And since the boot of the combined reference(s) meets all the structural 
Regarding claim 4, the combined footwear of Reilly and Chen discloses wherein the boot shell (104 of Reilly as modified by Chen) is configured to fit an insulated boot liner (as 104 of Reilly is capable of having an insulated boot liner as inner layer 212 can be lined, see para. 0017 of Reilly).
Regarding claim 5, the combined footwear of Reilly and Chen discloses wherein the upper sleeve (120 of Reilly) is configured to extend up a user's leg beyond a top of the insulated boot liner (as in a situation where inner layer 212 of Reilly is lined, then 120 of Reilly extends beyond the top of the liner).
Regarding claim 6, the combined footwear of Reilly and Chen discloses wherein the upper skirt edge (upper edge of 110/112, see Figs. 1A and 2 of Reilly) is positioned above the upper shell rim (where 104/108 of Reilly meet as modified by Chen which is rim at attachment line 232’ of Chen) at a distance (as a distance between the two can be seen) to prevent the lower connector from rubbing against an ankle of a user (as seen in Fig. 1A of Reilly).
Regarding claims 7-8, the combined footwear of Reilly and Chen discloses wherein the skirt (108 of Reilly as modified by 22’ and 23’ above 232’, see Fig. 6 of Chen) is attached to the upper shell rim (rim at attachment line 232’ of Reilly) by stitching (as disclosed in para. 0020 of Chen).
Regarding claims 9-10, the combined footwear of Reilly and Chen discloses wherein the upper (228 of Reilly) and lower connectors (214 of Reilly) are a zipper (as disclosed in para. 0018 of Reilly).
.

Claim 12 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Reilly and Chen as applied to claim 1 above, and further in view of Garza (US 2010/0186259).
Regarding claim 12, the combined footwear of Reilly and Chen discloses all the limitations of claim 1, but does not expressly disclose wherein the upper sleeve is reversible.
Garza teaches boots with attachable sleeve components wherein the upper sleeve is reversible (see Abstract and para. 0057 where the upper components can be reversible).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the upper sleeve of Reilly reversible as taught by Garza in order to embellish the boot as desired “for improving function and or appearance of the she construction” (see paras. 0011 and 0060 of Garza).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly, in view of Chen, and in view of Garza.
and the lower and upper connectors are configured to connect to one another (as disclosed in para. 0018).
	Reilly does not expressly disclose wherein the boot shell is distinct structure with an upper shell rim and the skirt is a distinct structure with a lower skirt edge, and wherein the upper sleeve is reversible.
	Chen teaches a boot wherein the boot shell (22’ below 232’, see Fig. 6) is distinct structure (as can be seen in Fig. 6) with an upper shell rim (rim at attachment line 232’) and the skirt (22’ and 23’ above 232’, see Fig. 6) is a distinct structure (as can be seen in Fig. 6) with a lower skirt edge (edge at attachment line 232’), wherein the boot shell is a standard, pre-formed boot shell (as the shell would be considered standard for at least the invention, inventor, and producer; and considered preformed as a least a part of the boot shell would need to be formed before attaching to the skirt at 232’) and the upper 
Reilly and Chen teach analogous inventions in the field of boots for outdoor activities.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have distinct skirt and standard, pre-formed shell portions with a gradual slope in the boot of Reilly as taught by Chen in order to be able to make each part of a different material such as materials with different stretch properties in order to better fit the foot, ankle, and calf of the wearer. 
The combined footwear of Reilly and Chen does not expressly disclose wherein the upper sleeve is reversible.
Garza teaches boots with attachable sleeve components wherein the upper sleeve is reversible (see Abstract and para. 0057 where the upper components can be reversible).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the upper sleeve of Reilly reversible as taught by Garza in order to embellish the boot as desired “for improving function and or appearance of the she construction” (see paras. 0011 and 0060 of Garza).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the footwear, there .
Response to Arguments
Applicant's arguments filed April 22, 2021, regarding the 35 USC 103 rejection of claim 1 have been fully considered but they are not persuasive. Regarding claim 1, Applicant has added the limitation, “wherein the boot shell is a standard, pre-formed boot shell and the upper shell rim is gradually sloped from heel to bridge.”  First, Examiner notes that the combined prior art reads on “the upper shell rim is gradually sloped from heel to bridge” as can be seen in Figs. 6 of Chen.  Second, the prior art reads on the limitation “wherein the boot shell is a standard, pre-formed boot shell” inasmuch as the limitation fails to comply with the written description, is indefinite, and recites a product by process limitation.  Given these issues, the boot shell of the combined footwear of Reilly and Chen can be considered a standard, preformed boot shell because the shell of at least Chen would be considered standard for at least the invention, inventor, and producer; and considered pre-formed as a least a part of the boot shell would need to be formed before attaching to the skirt at 232’ and it is noted that “pre-formed” recites a product-by-process limitation.  Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.  As the prior art disclose(s) the claimed structure, the process by which the product is obtained is not germane to the issue of patentability.
Further regarding claim 1, Applicant argues “one skilled in the art would not be led to modify the breathable, air-pervious boot according to Chen with an impervious, th para.).  Examiner respectfully disagrees.  First, both are both are waterproof rubber boots (see para. 0016 of Reilly) and are analogous to each other and Examiner has provided uncontested motivation as to why one would modify Reilly with Chen.  Further, In response to applicant's argument that Reilly and Chen are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as both Reilly and Chen are both boots with shells and skirts, they are in field of Applicant’s endeavor, and are therefore proper analogous art.
Applicant’s arguments with respect to newly added claims 12-13 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732